UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ANN M. DECORREVONT, Case No. 1:19-cv-137
Plaintiff, Dlott, J.
vs.
COMMISSIONER OF ORDER
SOCIAL SECURITY,
Defendant.

This matter is before the Court on plaintiff's motion for attorney fees under the Social
Security Act, 42 U.S.C. § 406(b)(1) (Doc. 25) and the Commissioner’s response stating the
Commissioner does not oppose plaintiff's request for attorney fees (Doc. 26).'

Pursuant to 42 U.S.C. § 406(b)(1)(A), a court may award a prevailing claimant’s attorney
a reasonable fee not in excess of 25 percent of past-due benefits recovered by the claimant for
work done in a judicial proceeding. 42 U.S.C. § 406(b)(1)(A). See Horenstein v. Sec’y of
H.H.S., 35 F.3d 261, 262 (6th Cir. 1994) (en banc) (court may award fees only for work
performed before the court, and not before the Social Security Administration). Fees are
awarded from past-due benefits withheld from the claimant by the Commissioner and may not
exceed 25 percent of the total past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 792
(2002).

In determining the reasonableness of fees under § 406(b), the starting point is the
contingency fee agreement between the claimant and counsel. Gisbrecht, 535 U.S. at 807.

When a claimant has entered into a contingency fee agreement entitling counsel to 25 percent of

past-due benefits awarded, the Court presumes, subject to rebuttal, that the contract is

 

! Plaintiff has also submitted a proposed order granting the fee request. (Doc. 27).
reasonable. Rodriquez v. Bowen, 865 F.2d 739, 746 (6th Cir. 1989) (en banc). Within the 25
percent boundary, the attorney for the claimant must show that the fee sought is reasonable for
the services rendered. Gisbrecht, 535 U.S. at 807. The Court should consider factors such as the
character of the representation, the results achieved, the amount of time spent on the case,
whether the attorney was responsible for any delay, and the attorney’s normal hourly billing rate
for noncontingent fee cases. Id. at 808. See also Rodriquez, 865 F.2d at 746. Additionally, the
Court should consider instances of improper conduct or ineffectiveness of counsel; whether
counsel would enjoy a windfall because of either an inordinately large award or from minimal
effort expended; and the degree of difficulty of the case. Hayes v. Sec’y of HHS, 923 F.2d 418,
422 (6th Cir. 1990); Rodriquez, 865 F.2d at 746. An award of 25 percent of past-due benefits
may be appropriate where counsel has overcome legal and factual obstacles to enhance the
benefits awarded to the client; in contrast, such an award may not be warranted in a case
submitted on boilerplate pleadings with no apparent legal research. Rodriguez, 865 F.2d at 747.

An award of fees under § 406(b) is not improper merely because it results in an above-
average hourly rate. Royzer v. Sec ’y of HHS, 900 F.2d 981, 981-82 (6th Cir. 1990). As the Sixth
Circuit has determined:

It is not at all unusual for contingent fees to translate into large hourly rates if the

rate is computed as the trial judge has computed it here [by dividing the hours

worked into the amount of the requested fee]. In assessing the reasonableness of a

contingent fee award, we cannot ignore the fact that the attorney will not prevail

every time. The hourly rate in the next contingent fee case will be zero, unless

benefits are awarded. Contingent fees generally overcompensate in some cases and

undercompensate in others. It is the nature of the beast.

Id. “[A] hypothetical hourly rate that is less than twice the standard rate is per se reasonable, and

a hypothetical hourly rate that is equal to or greater than twice the standard rate may well be
reasonable.” Hayes, 923 F.2d at 422. See also Lasley v. Comm’r of Soc. Sec., 771 F.3d 308, 309
(6th Cir. 2014).

Here, the fee of $12,287.13 that plaintiff requests falls within the 25% boundary. Thus,
the issue is whether the requested fee is reasonable. Gisbrecht, 535 U.S. at 807. Plaintiff has
submitted an itemized billing sheet showing that her attorney performed a total of 19.25 hours of
work on the case in this court. (Doc. 25 at PAGEID 1951). Plaintiff has also submitted a copy
of the contingency fee agreement she entered into with counsel under which she agreed to pay
counsel a contingency fee of 25% of past-due benefits. (/d. at PAGEID 1953).

Dividing the $12,287.13 requested by counsel by the 19.25 hours counsel worked on the
case before this court yields a hypothetical hourly fee of $638.29. In determining whether
counsel “would enjoy a windfall because of either an inordinately large benefit or from minimal
effort expended,” Hayes, 923 F.2d at 420-21 (quoting Rodriquez, 865 F.2d at 746), the Court
notes that “a windfall can never occur when, in a case where a contingent fee contract exists, the
hypothetical hourly rate determined by dividing the number of hours worked for the claimant
into the amount of the fee permitted under the contract is less than twice the standard rate for
such work in the relevant market.” /d. at 422. As the Sixth Circuit explained in Hayes:

[A] multiplier of 2 is appropriate as a floor in light of indications that social security

attorneys are successful in approximately 50% of the cases they file in the courts.

Without a multiplier, a strict hourly rate limitation would insure that social security
attorneys would not, averaged over many cases, be compensated adequately.

A calculation of a hypothetical hourly rate that is twice the standard rate is a starting
point for conducting the Rodriquez analysis. It provides a floor, below which a
district court has no basis for questioning, under the second part of Rodriquez’s
windfall rule for “minimal effort expended,” the reasonableness of the fee.

Id.
Plaintiff's counsel standard hourly rate is $350.00. (Doc. 25 at PAGEID 1955). The
$638.29 hypothetical hourly rate is less than twice counsel’s standard rate for such work in the
relevant market. Therefore, the requested fee of $12,287.13 does not constitute a windfall to
plaintiff's counsel. Hayes, 923 F.2d at 422. The Court notes that plaintiff’s counsel did not
unduly delay the resolution of this matter, and he achieved an excellent result in this case by
obtaining a favorable disability determination on remand with back pay benefits in the amount of
$88,986.37 to be paid for the period July 2013 through March 2021. (See Doc. 25 at PAGEID
1957-58). Further, plaintiff voluntarily entered into the contingency fee agreement with counsel
and counsel assumed the risk of non-payment. The Commissioner has submitted a response to
plaintiff's motion and does not oppose the motion to charge and collect a fee of $12,287.13.
(Doc. 26). Having reviewed plaintiff's § 406(b) fee request in light of these considerations, the
Court finds that a fee of $12,287.13 is reasonable for the work plaintiff's counsel performed in
federal court.

Counsel has acknowledged that any award of fees under § 406(b) must be offset by the
previous award of EAJA (Equal Access to Justice Act) fees in the amount of $4,096.00 (see Doc.
24), as required under Jankovich v. Bowen, 868 F.2d 867, 871 and n.1 (6th Cir. 1989)
(recognizing that while a claimant may be awarded fees under both the EAJA and the Social
Security Act, “any funds awarded pursuant to the EAJA serve as reimbursement to the claimant
for fees paid out of his or her disability award to his or her counsel” and should be awarded to
the client). (Doc. 25 at PAGEID 1950). In view of these considerations and having reviewed the
fee request in light of the remaining criteria set forth in Gisbrecht and Rodriquez, the Court finds
that a fee of $12,287.13 is reasonable for the work plaintiff's counsel performed in this Court.

The Court therefore ORDERS that plaintiff's § 406(b) motion for attorney fees
is GRANTED and that counsel is AWARDED attorney fees in the amount of $8,191.13, which
represents the fee request of $12,287.13 minus the $4,096.00 EAJA fee previously awarded.

Date: ae oe Suton 4 Digit)

Susan J. Dlott
United States District Judge

 
